Order entered February 19, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00400-CR

                                 ALONZO LEWIS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-0930892-T

                                           ORDER
       A review of page 43 of the clerk’s record in this case reveals the second page of the “Plea

Agreement (Motion to Revoke or Adjudicate)” is incorrect in that it is not signed by the

defendant in cause number F-0930892-T and appears to be from another case.

       Accordingly, on our own motion, we ORDER the Dallas County District Clerk to file

within FIFTEEN (15) DAYS of the date of this order a supplemental clerk’s record containing

the complete and correct plea agreement on the motion to revoke or adjudicate in this case.
       We DIRECT the Clerk to send a copy of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk.


                                                /Robert M. Fillmore/
                                                ROBERT M. FILLMORE
                                                PRESIDING JUSTICE